September 8 , 1978



78-51      M EM ORANDUM OPINION FOR THE SPECIAL
           ASSISTANT TO THE ATTORNEY GENERAL

          Government Officers and Employees— Department of
          Justice (5 U .S.C . § 3372)


   This memorandum is in response to your request for our opinion concerning
the legality of the furnishing of technical assistance by this Department to the
State of Iowa, in litigation between the State of Iowa and a private party. It is
our opinion that this constitutes a legitimate use of the Attorney General’s
authority pursuant to 5 U.S.C. § 3372.
   The facts are as follows: The State of Iowa, with the encouragement and
financial help of the Law Enforcement Assistant Administration (LEAA), hired
the Planning Research Corporation (PRC) to design and implement a computer
system for storing the State’s criminal justice and traffic records. The computer
system was to give Iowa law enforcement authorities a greater diversity of and
a faster access to State law enforcement data than was possible with the State’s
existing records system. Also, since the system was to be compatible with the
National Crime Information Center (NCIC) computers maintained by the FBI,
the NCIC would benefit by obtaining better law enforcement data from Iowa.
Because an investigation by the Iowa attorney general showed that the system
built by PRC did not work properly, the State sued PRC to recover the damages
incurred by it. However, Iowa did not have an expert qualified to evaluate the
defects in the computer. Accordingly, the Iowa attorney general asked the U.S.
Attorney General to give him the services of a computer expert. The Justice
Department temporarily assigned a Department computer expert to give
technical advice to the State regarding the faulty computer system. PRC
questions the Justice Department’s authority to provide such technical assistance.
   The U.S. Attorney General has the following authority under 5 U.S.C.
§ 3372 (1976):
      On request from or with the concurrence of a State or local
      government, and with the consent of the employee concerned, the
      head of an executive agency may arrange for the assignment of—
        (1) an employee of his agency to a State or local government. . .

                                       206
      for work of mutual concern to his agency and the State or local
      government that he determines will be beneficial to both.
There is no apparent limit to the type of assignments a Federal employee may
be given under § 3372. The assignment possibilities are flexible; the magnitude
of the employee’s duties are limited only by the agreement between the Federal
Agency and the State. The agreement with the State and this Department is that
the expert will give the State technical advice regarding the State’s criminal
justice computer system to enable the proper prosecution of its civil claim. This
assignment is within the broad language of § 3372.
   Whether the technical services involved constitute work mutually beneficial
to the State and the Department of Justice is a question which § 3372 leaves to
the discretion of the Agency head. The reason why the work is mutually
beneficial in this case is because a working computer in the State, when used in
conjunction with the NCIC, will improve the Department’s ability to collect
and exchange law enforcement data,1 an obvious benefit to this Department.

                                                  L eon U lm   an

                                        Deputy Assistant Attorney General
                                                      Office o f Legal Counsel




    '2 8 U .S .C . § 534 (1976).

                                      207